WOODARD, Justice
dissenting.
I respectfully dissent. The Appellant stated he had to sell the stolen property because his co-defendant owed the buyer money. The authorities later found the debt to be fact. This was a special circumstance of the crime. Taken in context, it was incriminating. The State’s theory of the case was that two thieves appropriated the property. The statement conduces or brings together the reason why only one disposed of the stolen property. By requiring some special circumstance of the crime which was unknown to the investigating officers at the time to be included in a statement as a condition to its admission' into evidence, some assurance of actual conversation with the accused regarding the crime is made. This discourages an over zealous police officer from bolstering his investigative conclusions by simply stating the defendant confessed to the crime. *887The fact that the Appellant testified to events that would make this special circumstance of the crime equally unique to his version of innocent undertakings goes to the weight of the confession and not to its admissibility. Under any special circumstance of a crime, including the finding of stolen property or the weapon of the offense, a defendant can later testify to exculpatory situations supporting the special circumstance of the crime which was later found to be true. Although the special circumstance supports some statement by a defendant, the fact finder, as always, must determine whether a defendant or a police officer is worthy of belief under the proper burden of proof guidelines.